 



ASSIGNMENT AND ASSUMPTION OF AGREEMENT
     For Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
SPANISH BROADCASTING SYSTEM, INC., a Delaware corporation (“Assignor”), does
hereby assign, transfer and convey unto SBS MIAMI BROADCAST CENTER, INC., a
Delaware corporation (“Assignee”), all right, title and interest of Assignor in
and to that certain Agreement for Purchase and Sale dated August 24, 2006 (the
“Agreement”) by and between 7007 PALMETTO INVESTMENTS, LLC, a Florida limited
liability company (“Seller”), and Assignor, as amended, including all deposits
paid thereunder.
     Assignee joins in this Assignment for the purpose of assuming any and all
of the obligations of Assignor under the Agreement.
     IN WITNESS WHEREOF, this Assignment has been duly executed by Assignor and
Assignee as of this 25th day of October, 2006.

                                  Assignor:    
 
                    Signed, sealed and delivered
in the presence of:        
SPANISH BROADCASTING SYSTEM,
INC., a Delaware corporation
 
                   
/s/ Juan Garcia 
      By: /s/ Raul Alarcon                    
Print Name:
          Name: Raul Alarcon
 
 
 
        Title: President & CEO
/s/ Ivette Davidson 
                                 
Print Name:
            [SEAL]    
 
                   
 
                                Assignee:    
 
                                SBS MIAMI BROADCAST CENTER,
INC., a Delaware corporation    
 
                   
/s/ Juan Garcia 
      By:   /s/ Ral Alarcon                       
Print Name:
              Name: Raul Alarcon  
 
                   
 
              Title: President & CEO    
/s/ Ivette Davidson 
                                 
Print Name:
          [SEAL]    
 
                   

